DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: Claims 1, 5, 7 – 9 and 11 – 15 
Cancelled: None 
Added: None 
Therefore Claims 1 – 15 are now pending.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new search was conducted and new prior art (Celik et al., US Publication 2004/0090463 A1) was found and will be used to reject the newly amended claim limitations below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US Publication 2004/0189827 A1 in view of Sanada et al., US Patent 6,614,457 A1 in further view of Celik et al., US Publication 2004/0090463 A1.

With regards to Claim 1, Kim discloses: A graphical user interface (GUI) (FIG 5 and Paragraph [0142]) accessible to a user (Paragraph [0152]) and suitable for receiving a user-supplied movement direction (up, down, left, right) or selection input (enter) through a directional 5controller to manage focus (FIG 4, 213 – 221), the GUI comprising: 
a plurality of objects (FIG 5, 430 – menu items) configured in a hierarchical structure allowing transfer of the focus (FIG 5, highlighted menu item) from a currently focused object (FIG 5, Digital Recorder) to at least one sibling object (FIG 6, 511 – 514), ancestor object (FIG 5, 453 – function buttons), or descendant object (FIG 5, 520 – 550) corresponding to the user-supplied 10movement direction (Paragraph [0152 & 0199]) or selection input (Paragraph [0152 & 0199]); 
a first focus transfer element (cursor) configured to transfer the focus from the currently focused object (digital recorder) when the user supplied movement direction (215 - right) is received from the directional controller (FIG 4, 200), 
said first focus transfer element (cursor) 15operating to transfer the focus to the sibling object (FIG 6, program list) if there is a sibling object in the user-supplied movement direction (FIGS 5 & 6, shows this feature), and 
20a second focus transfer element (cursor) configured to transfer the focus from the currently focused object (digital recorder) when the selection input (215 right) is received from the directional controller (FIG 4, 200), 
said second focus transfer element operating to transfer the focus to a first available descendant object (FIG 5, 520 – 550) of the currently focused object if the 25currently focused object is a group (FIG 5, 520 – 550), and 
wherein each descendant object (FIG 5, 520 – 550) of the group inherits a set of rules from the at least one ancestor object (453 – move function button), the set of rules determining a focus disposition of each descendant object (FIG 6 – 8 – shows that the inherited rules of scrolling and highlighting the first element in each subgroup), 
said second focus transfer element operating to select (221 - enter) the currently focused object if the currently focused object is not a group (digital recorder – if there was no menu group attached to this menu item).  
Kim fails to disclose: an ancestor object;
to transfer the focus to a thumb control of the ancestor object of the currently focused object if there is no sibling object in the user-supplied movement direction; and 
wherein the thumb control moves in the user-supplied movement direction and a display of contents moves in proportion to the movement of the thumb control;
Sanada discloses: an ancestor object (FIG 9, 510 – 550, 560, 570, 590 and 595);
to transfer the focus to the ancestor object of the currently focused object if there is no sibling object in the user-supplied movement direction (Column 13, lines 55 – 61); 
Therefore, it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of an ancestor object; to transfer the focus to the ancestor object if there is no sibling object in the user-supplied movement direction in Kim’s invention as taught by Sanada’s invention.
The motivation for doing this would have been to reduce the number of user operations required to move the focus to a desired GUI component using an input unit such as a remote controller (Sanada’s invention Column 2, lines 40 – 43). 
Celik discloses: to transfer the focus to a thumb control (FIGS 6a – 6c, shows scroll bar being used as the thumb control) of the ancestor object of the currently focused object (606) if there is no sibling object in the user-supplied movement direction (FIGS 6a – 6c and Paragraph [0215 – 0218]); and 
wherein the thumb control (scroll bar) moves in the user-supplied movement direction and a display of contents moves in proportion to the movement of the thumb control (FIGS 6a – 6c and Paragraph [0215 – 0218]);
Therefore, it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of to transfer the focus to a thumb control of the ancestor object of the currently focused object if there is no sibling object in the user-supplied movement direction; and wherein the thumb control moves in the user-supplied movement direction and a display of contents moves in proportion to the movement of the thumb control in Kim’s invention as taught by Celik’s invention.
The motivation for doing this would have been so that the rendering engine to support directional focus navigation based on directional inputs, such as an arrow key press (Celik’s invention Paragraph [0007]).

With regards to Claim 2, Kim discloses: wherein said directional controller (FIG 4, 200) includes up (217), down (219), left (213), right (215), and select buttons (221).  
Sanada discloses: wherein said directional controller (FIG 1, 1300) includes up (1301), down (1302), left (1303), right (1304), and select buttons (1305).  

With regards to Claim 53, Kim discloses: wherein the first focus transfer element receives the user-supplied movement direction from the directional controller (FIG 4, 200) when the up, down, left, or right button is pressed (Paragraph [0152 & 0199]).  
Sanada discloses: wherein the first focus transfer element receives the user-supplied movement direction from the directional controller (FIG 1, 1300) when the up, down, left, or right button is pressed (Column 5, line 60 – Column 6, lines 2 & 29 – 44).  

With regards to Claim 104, Kim discloses: wherein the second focus transfer element receives the selection input (221) from the directional controller (FIG 4, 200) when the select button (221) is pressed (Paragraph [0152 & 0199])
Sanada discloses: wherein the second focus transfer element receives the selection input from the directional controller when the select button (1305) is pressed (Column 5, line 60 – Column 6, lines 2 & 29 – 44).  

With regards to Claim 155, Kim discloses: wherein the first focus transfer element (cursor) determines the existence of the at least one sibling object (511 – 514) of the currently focused object (digital recorder) in the user-supplied movement direction by searching for an object that intersects projection of the currently focused 20object in the user-supplied movement direction (FIGS 6 – 7 and Paragraph [0160 – 0162]).  

With regards to Claim 6, Kim discloses: wherein the first focus transfer element (cursor) searches for the object that intersects the by searching for an object that is 25closest to the projection in the user-supplied movement direction if no object intersects the projection (FIGS 6 – 7 and Paragraph [0160 – 0162]).    

With regards to Claim 7, Kim discloses: wherein the first focus transfer element (cursor) transfers the focus from the currently focused object to a next focusable sibling object in the user-supplied movement direction if the at least one 5sibling object is not a focusable (FIGS 6 – 7 and Paragraph [0160 – 0162]).    

With regards to Claim 8, Sanada discloses: wherein the first focus transfer element transfers the focus from the currently focused object to a next focusable ancestor 10object up a parent chain if the at least one ancestor object is not a focusable object (Column 13, lines 55 – 60).  

With regards to Claim 9, Sanada discloses: wherein the second focus transfer element transfers the focus from 15the currently focused object to a next focusable descendant object down a child chain if the at least one descendant object is not a focusable object (Column 13, lines 55 – 60).    

With regards to Claim 10, Sanada discloses: wherein 20the currently focused object includes a menu bar group (FIG 3, shows a menu bar “Main category”).
  
With regards to Claim 11, Sanada discloses: wherein the at least one sibling object of the currently focused object includes an icon area group (FIG 3, 501, 540, 590, and 595).  

With regards to Claim 12, Kim discloses: wherein the at least one sibling object (FIG 6, 511 – 514) of the currently focused object (digital recorder) includes a scroll bar group (FIG 6, shows this feature).  
Kim fails to disclose a window application as an at least one sibling object, however Examiner takes Official Notice that this is an old and well known feature in the art for applications to carry windows, menus, maximize, minimize, close and scroll bar buttons.
The motivation for doing this is to make the application more efficient and easier for the user to navigate.

With regards to Claim 13, Sanada discloses: wherein the at least one ancestor object (FIG 9, 510 – 540, 570, 590 and 595) of the currently focused object includes a window application (Next page will bring you to a window application; Column 13, lines 55 – 61).  
Sanada fails to disclose a window application as an at least one ancestor object, however Examiner takes Official Notice that this is an old and well known feature in the art for applications to carry windows, menus, maximize, minimize and close buttons.
The motivation for doing this is to make the application more efficient and easier for the user to navigate.

With regards to Claim 14, Kim discloses: wherein the at least one descendant object (FIG 5, 520 – 550) of the currently focused object (digital recorder) includes a file menu group (FIG 5, shows this feature).  

With regards to Claim 1015, Kim discloses: wherein the at least one descendant object (FIG 5, 520 – 550) of the currently focused object (digital recorder) includes a minimize control.
Kim fails to disclose a minimize control as an at least one descendant object, however Examiner takes Official Notice that this is an old and well known feature in the art for windows to carry menus, maximize, minimize and close buttons.
The motivation for doing this is to make the application more efficient and easier for the user to navigate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136.  The examiner can normally be reached on Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625